Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0082], “low round region” should read “low sound region”.  
Appropriate correction is required.
Claim Objections
Claims 5 and 9 is objected to because of the following informalities:  
In Claim 5, “frequency components of the output. .” should read “frequency components of the output.” .  
In Claim 9, “and detecting whether the sound signal indicates abnormal breathing”, should read “and detect whether the sound signal indicates abnormal breathing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “determine whether the heartbeat interval is within a predetermined range”. This limitation is unclear because it is unclear if this predetermined range is the same one as recited in Claim 7, or a different predetermined range. For the purposes of substantive examination, it is presumed that this is a different predetermined range, and it is recommended that the applicant amend the claim language to “determine whether the heartbeat interval is within a second predetermined range different from the first predetermined range”, “determine whether the heartbeat interval is within a predetermined heartbeat range”, or some other clause with a similar meaning. Likewise, Claim 7 should be amended to “determine whether the heartbeat interval is within a first predetermined range”, “determine whether the heartbeat interval is within a predetermined breathing range”, or some other clause with a similar meaning.
Claim 11 recites the limitation “to detect whether the sound signal indicates abnormal breathing using a wavelet pattern of a high sound region”. This limitation is unclear because it is unclear how exactly the wavelet pattern is being used to indicate abnormal breathing. The applicant has not described how this is done in the specification. For the purposes of substantive examination, it is presumed abnormal breathing is indicated by observing a certain result (e.g. resonance) when a wavelet pattern is compared with the signal.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Vock et al (U.S. Patent Application No. 2003/0163287, hereinafter Vock).
Regarding Claim 1, Vock teaches
A breathing sensing device (Element 120, Fig. 7) that detects breathing of a subject, the breathing sensing device comprising: 
a film-shaped sensor (Fig. 7, “120 has a detector in the form of a piezoelectric strip”, [0218]) configured to adhere to a body surface of the subject (“Strip 124 has adhesive 125 such as described above so that device 120 is easily attached to a human”, [0218]) from a region corresponding to a xiphoid process of a sternum of the subject to a region corresponding to an epigastrium of the subject (It is noted by the examiner that while Vock does not expressly say “from a region corresponding to a xiphoid process of a sternum of the subject to a region corresponding to an epigastrium of the subject ", the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Vock in Fig. 7.),
wherein the sensor is configured to detect the breathing of the subject (“[Element] 120…can be expanded to detect respiratory behavior of a patient”, [0220]) by detecting relative positional changes (“bending of the strip 124 also bends piezoelectric strip 122, generating voltage spikes detected by device processor 126”, [0218]; bending happens when relative positional changes between the body surface the strip is on occurs) between the region corresponding to the xiphoid process and the region corresponding to the epigastrium. It is noted by the examiner that Vock discloses the device 120 to also be attached to the chest of an infant for monitoring respiration ([0221]), further supporting the notion this device can be attached to the area between the region corresponding to the xiphoid process and the region corresponding to the epigastrium.
Regarding Claim 2, Vock discloses
The breathing sensing device according to Claim 1, wherein the sensor is a piezoelectric film sensor (Fig. 7, “120 has a detector in the form of a piezoelectric strip”, [0218]) and is configured to detect the breathing of the subject by detecting a signal generated by deformation of the piezoelectric film sensor 
Regarding Claim 4, Vock discloses
The breathing sensing device according to claim 1, wherein the sensor is further configured to: 
measure a displacement speed (Element 127, Fig. 7A, which can be “speed”, [0213]) of the relative change in the region; and 
detect minute body movements of the subject based on the displacement speed (“the tiny physical perturbation of piezoelectric strip 122…is detected and processed by device 120 as movement metric 127”, [0218]; movement metrics can be “speed”, [0213]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kawamura et al (International Patent Application No. WO 2016/027613 A1, hereinafter Kawamura).
Regarding Claim 3, Vock discloses
.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Telfort (International Application No. WO 2010/078168, hereinafter Telfort), as evidenced by Non-Patent Literature (NPL) to Castro (“A stethoscope with wavelet separation of cardiac and respiratory sounds for real time telemedicine implemented on field-programmable gate array”, hereinafter Castro).
Regarding Claim 5, Vock discloses
The breathing sensing device according to claim 1, further comprising: 
a signal processing unit (Element 126, Fig. 7A) configured to separate output from the sensor caused by breathing of the subject (“to monitor respiration…”, [0021]), a sound signal, and by beating of a heart (“pulse…”, [0221]) based on filtering the output using frequency components of the output (“Pulse rate is determined by signal frequencies associated with movement metric 127”, [0220]; element 126 can also monitor respiration and/or pulse rate, [0221], implying respiration is also sensed by signal frequencies associated with the movement metric 127 corresponding to respiration).
Vock discloses the claimed invention except for expressly disclosing the signal processing unit being configured to separate output from the sensor caused by a sound signal. However, Telfort teaches the signal processing unit (Element 222, Fig. 2D) being configured to separate output from the sensor caused by a sound signal (“the sensor can be optimized to pick up, or respond to, a particular desired sound frequency”, [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the signal processing unit being configured to separate output from the sensor caused by a sound signal of Telfort, because cardiac, respiratory, and other bodily sounds can provide initial information on patient health, as taught by Castro (Introduction).
Regarding Claim 14, modified Vock discloses the breathing sensing device according to claim 5, further comprising: 
a battery (Element 138, Fig. 7A) configured to supply a power supply voltage to the signal processing unit (“can be used to power device 120”, [0218]; element 126 is in element 120), 
wherein the signal processing unit is configured to convert a signal output from the sensor into a digital signal (“tiny physical perturbation…is…processed by device 120…as wireless data”, [0218]) and output the digital signal to an external device (“which is then transmitted by port 129 to remote receiver(s) 132 as wireless data 133”, [0218]).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kim (U.S. Patent Application No. 2010/0198084, cited by applicant in 07/08/2019 IDS, hereinafter Kim), and further in view of Telfort , as evidenced by Castro.
Regarding Claim 6, Modified Vock discloses the breathing sensing device of claim 5. Modified Vock discloses the claimed invention except for expressly disclosing wherein the signal processing unit is further configured to: 
extract a breathing deformation signal from the frequency components of the signal that are below a first reference value; 
extract a heartbeat deformation signal from the frequency components of the signal that are between the first reference value and a second reference value; and 
extract a sound signal from the frequency components of the signal that are greater than the second reference value.
However, Kim teaches wherein the signal processing unit is further configured to: 
extract a breathing deformation signal from the frequency components of the signal that are below a first reference value (Fig 9(b), showing frequency components of a measured deformation signal corresponding to respiration all under 1.2 Hz); 
extract a heartbeat deformation signal from the frequency components of the signal that are between the first reference value and a second reference value (Fig 9(b), showing frequency components of a measured deformation signal corresponding to a heartbeat all above 1.2 Hz and under 2 Hz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the breathing sensing device of Vock, with the threshold values of Kim, because the frequency of a real-time heartbeat waveform is much larger than that of a real-time respiration waveform (Kim, [0095]), so it is only logical to extract the devices this way.
Telfort teaches extracting a sound signal from the frequency components of the signal (“the sensor can be optimized to pick up, or respond to, a particular desired sound frequency”, [0103]) that are greater than the second reference value (“The frequency of interest generally corresponds to…internal 
Regarding Claim 13, modified Vock discloses the breathing sensing device of claim 6.
Kim teaches determining a period of a signal (Fig. 9 shows all the different periods of a signal); and determining, based on the period of the signal, whether the signal is caused by breathing or is caused by beating of the heart (Fig. 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify of Vock, with the of Kim, because it is advantageous to develop a sensor for measuring the heart rate and respiratory rate, which is easily wearable and thus is not uncomfortable for patients, can be produced at a low cost, and is more accurate than the conventional devices, as taught by Kim ([0014]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kim and Telfort, and further in view of Hrushesky (U.S. Patent No. 4,930,518, hereinafter Hrushesky).
Regarding Claim 7, modified Vock discloses the breathing sensing device according to claim 6. Modified Vock discloses the claimed invention except for expressly disclosing wherein the signal processing unit is further configured to: 
calculate a breathing interval of the breathing deformation signal; 
determine whether the breathing interval is within a predetermined range; and 
in response to determining whether the breathing interval is within the predetermined range, determining a breathing rate within a period of time of the subject.
However, Hrushesky teaches wherein the signal processing unit (Element 16, Fig. 1) is further configured to: 

determine whether the breathing interval is within a predetermined range (“Edit data to eliminate outlying pulse rates or bad resp. cycle”, Fig. 2; “16 compares the stored data against predetermined criteria in order to eliminate…inspiration/expiration cycles which have durations outside of a normal range”, Col. 4, lines 38-42); and 
in response to determining whether the breathing interval is within the predetermined range, determining a breathing rate within a period of time of the subject (“curve fitting and rhythmometric analysis”, Fig. 2; “Once the editing function has been performed, microcomputer 16 then performs a fitting of the data…”, Col. 4, lines 43-44; this data can be respiratory rate, which must have been determined beforehand). 
Regarding Claim 8, modified Vock teaches the breathing sensing device according to claim 7. Modified Vock discloses the claimed invention except for expressly disclosing wherein the signal processing unit is further configured to: 
calculate a heartbeat interval of the heartbeat deformation signal; 
determine whether the heartbeat interval is within a predetermined range; and 
in response to determining whether the heartbeat interval is within the predetermined range, determining a heart rate for a period of time of the subject.
However, Hrushesky teaches wherein the signal processing unit (Element 16, Fig. 1) is further configured to: 
calculate a heartbeat interval of the heartbeat deformation signal (“Each time a heartbeat interrupt signal is received, the time at which the heartbeat occurred is stored. From the stored times, an instantaneous heart rate is calculated and stored for each heartbeat”, Col. 4, lines 12-16); 

in response to determining whether the heartbeat interval is within the predetermined range, determining a heart rate for a period of time of the subject (“curve fitting and rhythmometric analysis”, Fig. 2; “Once the editing function has been performed, microcomputer 16 then performs a fitting of the data…”, Col. 4, lines 43-44; this data can be heart rate, which must have been determined beforehand). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the breathing sensing device of Vock, with the heartbeat interval calculations of Hrushesky, in order to eliminate faulty data, as taught by Hrushesky (Col. 4, lines 38-42).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kim, Telfort, and Hrushesky, and further in view of Castro.
Regarding Claim 9, modified Vock discloses the breathing sensing device according to claim 7. Castro discloses wherein the signal processing unit is further configured to: AFDOCS/17946868.2- 51 -remove background noise of the sound signal (Fig. 10; the clear signal means background noise must have been removed); remove pulse sound of the sound signal (Fig. 10; the clear signal means pulse sound must have been removed); and detecting whether the sound signal indicates abnormal breathing (An abnormal breathing graph would clearly show up in Fig. 10); and in response to detecting abnormal breathing, extracting a sound associated with the abnormal breathing of the subject (displaying on the graph in Fig. 10 is extracting the sound signal from the detected signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the signal processing and abnormal breath detection of Castro, because cardiac, respiratory, and other bodily sounds can provide initial information on patient health, as taught by Castro (Introduction), and monitoring respiration for abnormal breathing can prevent death, as taught by Vock ([0221]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kim, Telfort, Hrushesky, and Castro, and further in view of Yoshizawa et al (Japanese Patent Application No. 2016190022, hereinafter Yoshizawa. Equivalent U.S. Patent Application No. 2018/0042486 was relied upon for a translation in this rejection).
Regarding Claim 10, modified Vock discloses the breathing sensing device of claim 9. Vock discloses the claimed invention except for expressly disclosing wherein the signal processing unit is configured to calculate the breathing interval and/or the heartbeat interval using one of pattern matching or an autocorrelation technique, and 
wherein the signal processing unit is configured to remove the background noise using an epsilon filter. 
However, Hrushesky teaches wherein the signal processing unit is configured to calculate the breathing interval and/or the heartbeat interval using one of pattern matching or an autocorrelation technique (“Each time a heartbeat interrupt signal is received, the time at which the heartbeat occurred is stored” Col. 4, lines 12-14; “16 compares the stored data against predetermined criteria in order to eliminate instantaneous heart rates which are clearly out of range”, Col. 4, lines 38-40; this is correlating it to known values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the breathing sensing device of Vock, with the heartbeat interval calculations of Hrushesky, in order to eliminate faulty data, as taught by Hrushesky (Col. 4, lines 38-42).
Yoshizawa teaches wherein the signal processing unit is configured to remove the background noise (“It is therefore possible to suppress transient responses of low frequency components”, [0222]) using an epsilon filter (“This example represents a mode of “ϵ-filter”, which is a non-linear filter”, [0222]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the ϵ-filter of Yoshizawa, because the purpose of the filter is to remove background noise from a waveform, which is applicable to all biological waveforms, be it blood pressure, pulse rate, or respiration.  All the claimed elements were .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Kim, Telfort, Hrushesky, and Castro, and further in view of Batchelder et al (U.S. Patent Application No. 2014/0275887, hereinafter Batchelder).
Regarding Claim 11, modified Vock teaches the breathing sensing device of claim 9. Modified Vock discloses the claimed invention except for expressly disclosing wherein the signal processing unit is configured to detect whether the sound signal indicates abnormal breathing using a wavelet pattern of a high sound region, based on a component ratio between the high sound region frequency and a low sound frequency region. 
However, Batchelder teaches wherein the signal processing unit is configured to detect whether the sound signal indicates abnormal breathing using a wavelet pattern of a high sound region (“Any part of the frequency content, or any analysis involving frequency content or the frequency domain, may be used”, [0081]; this involved wavelet analysis and wavelet patterns) based on a component ratio between the high sound region frequency and a low sound frequency region (“For example, a ratio of the high frequency content of the respiratory signal to the low frequency content of the respiratory signal may be determined as an indicator of the patient respiratory condition or respiratory depression events”, [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the breathing sensing device of Vock, with the component ratio between the high sound region frequency and a low sound frequency region of Batchelder, because the frequency content of a respiratory signal can be an indicator of abnormal breathing, as taught by Batchelder ([0081]).
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vock as evidenced by Coyle (U.S. Patent Application No. 2005/0119586, hereinafter Coyle).
Regarding Claim 15, Vock discloses the breathing sensing device according to claim 1. Vock, in a separate embodiment, further teaches an acceleration sensor configured to detect an acceleration signal (Element 12, Fig. 1, which is part of Element 10, Fig. 2A; “in one preferred embodiment, the detector 12 is…a solid state accelerometer) and to determine a posture and an activity amount of the subject based on the acceleration signal (Figs. 8A, the data from the sensors show activity, and the synchronization of them determines posture).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the acceleration sensor in the separate embodiment of Vock, because changes in posture and activity status affect breathing measurements, as taught by Coyle ([0074]).
Regarding Claim 16, Vock discloses the breathing sensing device according to claim 15, and identifying abnormal breathing based on the state of the subject (“when the device detects an absence in the repetitive signals of the…respiratory rate”, [0221]). Vock, in a separate embodiment, discloses wherein the acceleration sensor is configured to: determine whether the subject is in a state of sleeping (“A MMD may thus be used to inform a hospital when a patient is…asleep”, [0217]), walking (“When awake, the MMD transmits relatively high-impact events (e.g. that the patient is walking around)”, [0217]) or exercising (“When awake, the MMD transmits relatively high-impact events”, [0217]; exercising is a high-impact event) based on the posture and the activityAFDOCS/17946868.2- 53 – amount (Impact events are determined using accelerometers which can detect falls and movement, [0216]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the acceleration sensor in the separate embodiment of Vock, because changes in posture and activity status affect breathing measurements, as taught by Coyle ([0074]).
Regarding Claim 18, modified Vock discloses the breathing sensing device according to claim 15 further comprising: a temperature sensor (“As an alternative, the detector of the monitor device…is a temperature…detector…The temperature sensor can be coupled with other detectors….to provide multiple functions, if desired”, [0349]) configured to improve accuracy of the posture and the activity 
Regarding Claim 19, modified Vock discloses the breathing sensing device according to claim 15, further comprising: a signal processing unit (“the alarm monitor”, [0349]) configured to detect a fever of the subject (“…merely tracks infant temperature”, [0349]) based on output from the acceleration sensor (“The temperature sensor can be coupled with other sensors”, [0349]; this includes an accelerometer) and the temperature sensor.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Castro.
Regarding Claim 17, modified Vock discloses the breathing sensing device according to claim 15, an electrocardiogram sensor (“In other aspects, the detector is…an EKG sensing device”, [0063]), and a deformation signal (“A bending of strip 124 also bends piezoelectric strip 122, generating voltage spikes…”, [0218]). Vock discloses the claimed invention except for expressly disclosing separating the signal caused by a heartbeat of the subject and a simultaneous sound signal detected by the sensor. However, Castro discloses separating the signal caused by a heartbeat of the subject and a simultaneous sound signal detected by the sensor (Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the separating the signal caused by a heartbeat of the subject and a simultaneous sound signal detected by the sensor of Castro, because cardiac, respiratory, and other bodily sounds can provide initial information on patient health, as taught by Castro (Introduction).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vock in view of Magill (U.S. Patent No. 5,749,365, cited in 07/08/2019 IDS, hereinafter Magill) and further in view of Ishimasa (U.S. Patent Application No. 2009/0015108, hereinafter Ishimasa).
Regarding Claim 20, Vock discloses
A breathing sensing device (Element 120, Fig. 7) that detects breathing of a subject, the breathing sensing device comprising: 

a film sensor (Fig. 7, “120 has a detector in the form of a piezoelectric strip”, [0218])  configured to generate an electrical AFDOCS/17946868.2- 54 - signal when deformed (“bending of the strip 124 also bends piezoelectric strip 122, generating voltage spikes detected by device processor 126”, [0218]; bending happens when relative positional changes between the body surface the strip is on occurs); 
one or more shields located outside of the sensor member (Element 121, Fig. 7), configured to shield the film sensor from external signals; and 
an adhesive member located on one side of the breathing sensing device, configured to adhere to a body of a subject (“Strip 124 has adhesive 125 such as described above so that device 120 is easily attached to a human”, [0218])  in a region corresponding to the xiphoid process of the sternum of a subject to a region M corresponding to the epigastrium of the subject (It is noted by the examiner that while Vock does not expressly say “in a region corresponding to the xiphoid process of the sternum of a subject to a region M corresponding to the epigastrium of the subject ", the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Vock in Fig. 7.); and 
a body part member (120), comprising: 
a signal processing unit configured to receive the amplified signals and detect breathing of the subject; 
a battery (Element 138, Fig. 7A) configured to supply power to components of the body part member; and 
a communication unit (Element 129, Fig. 7A) configured to receive information regarding the breathing of the subject and AFDOCS/17946868.2- 00 -output information about the subject to a computing device (“which is then transmitted by port 129 to remote receiver(s) 132 as wireless data 133”, [0218]).

one or more electrodes located on both sides of the film sensor, configured to detect the electrical signal corresponding to the deformation; 
one or more insulating sheets located on both sides of the film sensor (Sato )and the one or more electrodes, configured to insulate the one or more electrodes from the one or more shields; and
 an amplifier configured to amplify the signal generated by the one or more electrodes; and 
However, Magill teaches disclosing the body part member (Element 3, Fig. 2) located at a distal end of the breathing sensing device (Fig. 2); and
one or more electrodes (Element 12, Fig. 2) located on both sides of the film sensor (Fig. 2 shows the two electrodes are symmetrical about a central axis; i.e., on both sides of the film sensor), configured to detect the electrical signal corresponding to the deformation; 
an amplifier (Element 13, Fig. 4) configured to amplify the signal generated by the one or more electrodes; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breathing sensing device of Vock, with the body part member and electrodes of Kim, because the body part is a simple design feature, and electrodes and amplifiers are commonly used to pass electrical signals from a sensor to a detector.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Ishimasa teaches one or more insulating sheets (Element 3A, Fig. 2) located on both sides of the film sensor (Fig. 2; the sheet protects both halves of the insulating layer) and the one or more electrodes (Fig. 2; the sheet protects both halves of the insulating layer), configured to .
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach detecting abnormal breathing by comparing a breathing deformation signal to a sound signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Fraden et al (U.K. Patent Application No. GB 2138144), which discloses a piezoelectric film transducer that senses cardiac and respiratory activity.
See Bardy et al (U.S. Patent Application No. 2015/0087923), which discloses motivation to place a body-worn respiration sensor over the xiphoid process.
See Kinsella et al (International Application No. WO 2014/128090), which discloses a torso-worn monitor with piezoelectric deformation transducers that monitors respiratory status.
See Andersson et al (U.S. Patent No. 6,064,910), which discloses a piezoelectric patch that determines respiratory rate via sensed heart sounds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/             Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791